Order entered November 13, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01214-CV

                HCD HOUSTON CORPORATION, ET AL., Appellants

                                             V.

         PAM ESLINGER, AS THE PERSONAL REPRESENTATIVE OF THE
               ESTATE OF ELLA JILL RENICK, ET AL., Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-07211

                                         ORDER
      Before the Court is appellees’ November 9, 2018 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to December 3, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE